Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is Lee’s ‘211 publication which is considered to disclose a work machine (see Col. 6, Lines 20 – 25, “present invention to provide an operation control system for actuators of an excavator in which the cylinder actuators, such as the dipper cylinder”) comprising: 
a work implement (see Col. 6, Lines 22 – 23, “excavator in which the cylinder actuators, such as the dipper cylinder”); 
a vehicle body connected to the work implement (see Col. 6, Lines 20 – 25, excavator connected to dipper, which is a work implement);
an operation apparatus for operating the work implement (see Col. 6, Lines 20 - 25, "invention to provide an operational control system for actuators of an excavator in which the cylinder actuators, such as the dipper cylinder, the bucket cylinder and the boom cylinder, are automatically driven without occurrence of shock at an end of cylinder of each cylinder actuator"); and 
a controller for controlling the work implement (see  Col. 6, Lines 47 - 49, "A control process for automatically controlling a control apparatus controls the operation of actuators."  Lee teaches control of the actuators that govern the dipper stick cylinder actuation), wherein the work implement includes a boom connected to the vehicle body, a dipper stick connected to the boom, and a bucket connected to the dipper stick, wherein the operation apparatus outputs an operation command for operating the boom, the dipper stick, and the bucket, and wherein the controller (see Col. 6, Lines 41 – 51): 
reduces a speed of the work implement during the intervention control to stop the work implement before completion of the intervention control (see Figs. 17 and Col. 28, Lines 11 - 35, "If the current operation position of each cylinder actuator is in the reduction range, the reduction velocity Vr is calculated on the basis of the standard reduction curve, and according to the operation position of each cylinder actuator, in the reduction range of the graph of FIG. 17, at step 141 ... If Vr> Vi, the procedure proceeds to step 140 to set the above-mentioned predetermined velocities Vi to respective velocity values output to cylinder actuators 8, 14 and 16. When Vr<Vi, the procedure proceeds to step 143 to set reduction velocities Vr to respective output velocity values. On the other hand, if it is determined at step 139 that the current operation position of each cylinder actuator is in the range other than the reduction range defined just before the stroke end of the cylinder actuator, which occurs when the current operation state is not the reduction state, the procedure proceeds to step 140 to set each output velocity Vt to each predetermined velocity Vi."  '211 describes how dipper stick cylinder actuator's velocity is reduced, thereby allowing its movement to minimize any resultant shock that might ordinarily occur as the dipper stick's actuator cylinder nears its end of stroke length. See at least Figs. 14, 16 - 17, and 19, and Col. 9, lines 44 - 49, "aspect of the present invention, a control apparatus comprises: a circuit for storing a specific reduction curve defining respective reduction velocities for actuators to stop without being subjected to impact and respective reduction ranges for actuators therein."  '211 teaches a control apparatus that reduces a speed of the dipper cylinder actuators during the intervention control to stop the work before completion of the intervention.)

Edara’s work presents an earth moving vehicle control wherein the controller is configured to determine a position of a work implement relative to a work surface along a first slot and along a second slot. The work surface along the first slot and the second slot defines at least a portion of a berm.
Edara further teaches performing intervention control for lowering the work implement controlling the boom based on [[an]] the operation command from the operation apparatus for operating the dipper stick.   (See ¶0065 - ¶0066.  In particular, see ¶0065, “a berm start location threshold may be expressed as a distance. For example, the planning system 45 may prevent a berm reduction operation if the difference in start locations or offset 165 between the first start location 163 and the second start location 164 exceeds a predetermined distance Such as 1 m.”  See ¶0066, "planning system 45 may include the restriction on the berm start location to reduce the likelihood that the machine 10 performing the berm reduction operation will encounter an unsafe condition such as one in which it may tip over."  Edara suggests intervention control for lowering the work implement controlling the boom based on [[an]] the operation command from the operation apparatus for operating the dipper stick during operations where the intent is to reduce the scale of a berm.  He further suggests this through his description of the work implement intervention control, which he refers to as a restriction.  See Fig. 10, and ¶0081 - ¶0083 for an expanded view.  In particular, see 
However, the prior art does not teach, or suggest every element of independent claims 1 and 4. As such, a person skilled in the art would not modify Lee ‘211 in view of Edara, or any other combination thereof, to provide the method for performing intervention control for controlling the boom based on the operation command for a dumping operating by operating the dipper stick.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for performing intervention control for controlling the boom based on the operation command for a dumping operating by operating the dipper stick.  


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661